Citation Nr: 0009193	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-14 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of excision of a tumor of the first web space of 
the left hand.

2.  Entitlement to an initial compensable evaluation for 
residuals of a ganglion cyst of the left wrist.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1993 to 
July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The RO granted service connection for residuals of an 
excision of a tumor of the first web space of the left hand 
and residuals of a ganglion cyst of the left wrist, both were 
assigned a zero percent evaluation.  The RO also granted 
service connection for temporomandibular joint disease, 
right, with otalgia of the right ear, with assignment of a 
compensable evaluation of 10 percent.  

In April 1998 the RO denied the veteran's claim of 
entitlement to service connection for headaches.  She filed a 
notice of disagreement with the denial, and the RO issued her 
a statement of the case.  However, a substantive appeal as to 
this issue has not been received by the RO.


FINDINGS OF FACT

1.  Residuals of excision of a tumor of the first web space 
of the left hand is manifested by a well-healed scar and no 
limitation of movements. 

2.  Synovitis is not productive of painful motion or other 
functional limitations.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of an excision of a tumor of the first web space of 
the left hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1); 4.1, 4.3, 4.7, 4.10, 4.31, 
4.40, 4.59, 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).

2.  The criteria for an initial compensable evaluation for 
residuals of a ganglion cyst of the left wrist are not met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.321(b)(1); 4.1, 
4.3, 4.7, 4.10, 4.20, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5020 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal, in pertinent part, that at 
the time of the veteran's pre-enlistment examination there 
were no abnormalities of her musculoskeletal, skin, head or 
neurologic system.  A star shaped scar on her left forearm 
was noted.  On a Health Questionnaire for Dental Treatment 
including dates from October 1993 to December 1996, the 
veteran explained that she had headaches with toothaches and 
braces.  Moreover, a December 1996 entry on a dental 
treatment record indicates that the veteran complained of a 
headache on the right side in the occipital region.

In May 1996, while in service, the veteran complained of a 
cyst on her left wrist which she stated was painful.  She 
also complained of occasional numbness and pain of the head.  
The diagnosis at that time was ganglion cyst.

A follow-up examination in the orthopedic clinic in December 
1996 for a left ganglion cyst revealed that the cyst was no 
worse in size.  During the examination, the veteran 
complained of a painful left thumb web space.  

On examination the left thumb web space was palpable and 
mobile.  The diagnoses were thumb web space mass with 
questionable etiology and volar ganglion.

In January 1997 the veteran underwent an excisional biopsy 
for a left thumb web space mass.  The discharge diagnosis was 
benign subcutaneous tumor of the left hand, pathology 
pending.  Further diagnosis was mass left hand, giant cell 
tumor of tendon sheath.

In February 1997 the veteran was seen at the orthopedic 
clinic where she reported a history of a tumor removal of the 
left dorsal aspect of web space between the 1st and 2nd digits 
which occurred two weeks earlier.  She complained of a mild 
discharge from the site since the last visit a week earlier.  
There was no discharge present at the time of the 
examination.  The diagnosis was healed giant cell tumor 
removal of left dorsal of hand.

It was reported in a March 1997 orthopedic clinic health 
record that the veteran's wound of the thumb web space was 
healed with no recurrent mass.  In an April 1997 and a May 
1997 follow-up examination, there were no complaints by the 
veteran and the examiner noted that the wound looks good.  
The diagnosis in March, April and May was either "doing 
well" or "good results."

In March 1997 the veteran was seen with complaints of pain of 
the right temporomandibular joint (TMJ) and of occipital 
headache.  It was noted that the veteran had complaints of a 
longstanding history of right headaches.

Also in March 1997 the veteran underwent a VA compensation 
examination.  She complained of a cyst on her left wrist, 
among other things.  Examination revealed that her skin was 
of normal turgor, dry with no apparent lesions.  There was a 
small well-healed scar approximately 11/2 centimeters in length 
at the 1st interosseous space of the dorsal surface of the 
left wrist.  There was no evidence of local or generalized 
edema, lymphadenopathy, tenderness or suppuration.  

The veteran's head was atraumatic and normocephalic.  There 
was a small non-tender ganglion cyst at the volar aspect of 
the left wrist.  There was no limitation to movements.  The 
diagnosis was ganglion cyst of the left wrist.  The examiner 
remarked that the headaches are caused by the pain of TMJ and 
are quite possible upon flare-ups.  However, there was no 
evidence of headaches at that time.

In an April 1997 report of medical history, the veteran 
reported, inter alia, that she had swollen or painful joints, 
frequent or severe headaches and a tumor removed from her 
left hand.  She further reported that she still has a growth 
on her left wrist.  On clinical evaluation, a scar on the 
left hand was noted.

A May 1997 special dental examination report shows that pain 
in the right jaw causes the veteran's headaches.  

On her August 1998 appeal to the Board, the veteran contends 
that she has constant numbness and cramps in the thumb and 
first finger of her left hand due to the excision of the 
tumor.  She further contends that she has weakness and 
functional loss due to pain and numbness.  She stated that 
she is experiencing an inability to function with all 
coordination and movement.  She further stated that on 
extended use, such as typing and gripping of any object, 
there is excess fatigability, incoordination and pain on 
movement.  She also stated that she has chronic pain and 
numbness because the ganglion cyst of the left wrist is still 
growing.  She stated that she experiences great discomfort 
and pain due to the cyst and removal of the tumor.  


Criteria
Increased Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of her 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (1999).

Synovitis is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5020.  Degenerative arthritis is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is non-compensable, a 
rating of 10 percent is assigned for each major joint or 
group of minor joints affected by limitation of motion to be 
combined not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and non-weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).
In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).

The RO rated the veteran's disability of the left hand under 
Diagnostic Code 7805. Under this Diagnostic Code other scars 
will be rated on limitation of function of the part affected.  
38 C.F.R. 4.118, Diagnostic Code 7805 (1999).

A 10 percent evaluation is warranted for superficial scars 
which are poorly nourished with repeated ulceration.  38 
C.F.R. 4.118, Diagnostic Code 7803 (1999).

A 10 percent evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. 4.118, Diagnostic Code 7804 (1999).

Multiple ratings can be assigned under different diagnostic 
codes if none of the symptoms or criteria for a rating under 
a diagnostic code are duplicative of, or overlap the symptoms 
or criteria for the other diagnostic code under 
consideration.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Evaluation of the same disability under various 
diagnoses "pyramiding" is prohibited however.  38 C.F.R. § 
4.14 (1999).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis
Increased Evaluations

Initially the Board notes that the veteran's claims for an 
initial compensable evaluation for residuals of excision of a 
tumor of the first web space of the left hand and residuals 
of a ganglion cyst of the left wrist are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107; that is, plausible 
claims have been presented.  Murphy, supra.

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her left hand and wrist disabilities (that are within the 
competence of a lay party to report) are sufficient to 
conclude that her claims for an increased evaluation for 
those disabilities are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

Where the veteran has presented a well-grounded claim, VA has 
a duty to assist the veteran in the development of facts 
pertinent to her claims.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).  The Board is satisfied that all relevant 
facts have been properly developed.  White v. Derwinski, 1 
Vet. App. 519 (1991).  Therefore, no further assistance to 
the veteran is required to comply with the duty to assist 
her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Residuals of Excision of Tumor of the First Web Space of the 
Left Hand

The veteran is currently assigned a zero percent evaluation 
for residuals of excision of a tumor of the 1st web space of 
the left hand under 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Diagnostic Code 7805 rates other scars on limitation of 
function of the affected part.  In this case, an initial 
compensable evaluation is not warranted based upon the rating 
criteria contained in Diagnostic Code 7805 because there is 
no objective evidence of record demonstrating that the scar, 
as a result of excision of a tumor of the 1st web space of 
the left hand, has resulted in any limitation of function of 
the left hand.  

In-service medical records subsequent to excision of the 
tumor show that the wound was healed.  Examination in 
December 1996 showed the thumb web space as palpable and 
mobile.  A well-healed scar was indicated on VA examination 
in March 1997.  Objective medical evidence of record does not 
show that there is limitation of function of the veteran's 
1st web space of the left hand.

An initial compensable evaluation is not warranted based upon 
the rating criteria contained under Diagnostic Codes 7803 and 
7804.  There is no objective evidence of record of 
superficial scars poorly nourished with repeated ulceration 
or superficial scars which were tender and painful on 
objective demonstration.

Since the objective evidence of record does not demonstrate 
the presence of disabling symptomatology resulting from 
residuals of an excision of a tumor of the 1st web space of 
the left hand as required for a compensable evaluation, the 
Board finds no basis upon which to predicate assignment of a 
compensable rating.

Residuals of a Ganglion Cyst of the Left Wrist

The Board notes that the RO has rated the veteran's residuals 
of a ganglion cyst of the left wrist by analogy to synovitis 
under 38 C.F.R. § 4.71a, Diagnostic Code 5020.  See 38 C.F.R. 
§ 4.20 (1999).  

The veteran has been provided the essential rating criteria.  
The Board finds the current rating scheme as applied by the 
RO is appropriate for the veteran's disability in view of the 
diagnosis and symptomatology.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (1999).

The veteran is currently assigned a zero percent evaluation 
for residuals of a ganglion cyst of the left wrist under 
38 C.F.R. § 4.71a, Diagnostic Code 5020.  Synovitis is to be 
evaluated (according to instructions in the rating schedule) 
as arthritis of the affected part under Diagnostic Code 5003.  
Diagnostic Code 5003 is to be rated first in accordance with 
limitation of motion.  Where limitation of motion of a major 
joint or a group of minor joints is non-compensable, a 10 
percent evaluation is assigned where there is objective 
evidence of painful motion or swelling.

It is noted that under 38 C.F.R. § 4.59 when rating 
arthritis, pain on pressure or manipulation, and crepitation 
are important factors.  Moreover, the intention is to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  This is consistent with 
Diagnostic Code 5003.  

In this case, an initial compensable evaluation for residuals 
of a left wrist ganglion cyst is not warranted.  Although 
service medical records reveal findings of a left wrist 
ganglion cyst, there is no objective evidence of painful or 
limited motion of the left wrist.  VA examination noted 
findings of a wrist with no limitation of movements.  Thus, 
the veteran has not shown by objective evidence that she has 
painful motion or other functional limitations.  See DeLuca, 
supra.

In light of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claims 
for an initial compensable evaluation for residuals of an 
excision of a tumor of the left hand and residuals of a 
ganglion cyst of the left wrist.  Therefore the veteran's 
claims are denied.  Gilbert, supra.

No question has been presented as to which of two evaluations 
would more properly classify the severity of residuals of an 
excision of a tumor of the left hand and residuals of a 
ganglion cyst of the left wrist.  38 C.F.R. § 4.7 (1999).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a compensable rating.  

As the Board noted earlier, the veteran's claims involve an 
appeal as to the initial rating assigned for residuals of an 
excision of a tumor of the left hand and residuals of a 
ganglion cyst of the left wrist on the occasion of the grant 
of service connection by the RO in September 1997, rather 
than increased rating claims where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  In the case at hand, the Board notes that 
staged ratings are not applicable.

Additional Matters
Extraschedular Consideration

With respect to these claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.


In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, an extraschedular evaluation 
was considered by the RO and the veteran was provided with 
the provisions of 38 C.F.R. § 3.321(b)(1); however, the RO 
did not grant the veteran an increased evaluation on this 
basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in these claims, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate her for the demonstrated level of 
impairment produced by her left hand and left wrist 
disability.  No evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.


ORDER

Entitlement to an initial compensable evaluation for 
residuals of excision of a tumor of the first web space of 
the left hand is denied.

Entitlement to an initial compensable evaluation for 
residuals of a ganglion cyst of the left wrist is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

